

114 HR 8619 IH: Emmett Till and Mamie Till-Mobley Congressional Gold Medal Act of 2020
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8619IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Rush (for himself and Mr. Bacon) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award posthumously the Congressional Gold Medal to Emmett Till and Mamie Till-Mobley.1.Short titleThis Act may be cited as the Emmett Till and Mamie Till-Mobley Congressional Gold Medal Act of 2020.2.FindingsCongress finds the following:(1)The brutal lynching of Emmett Till and the subsequent bravery and boldness of his mother, Mamie Till-Mobley, became a catalyst for the civil rights movement.(2)On August 28, 1955, 14 year old Emmett Till was kidnapped, beaten, and shot in Money, Mississippi, where he had traveled from Chicago to stay with his great uncle, Moses Wright.(3)The corpse of Emmett Till was discovered days later in the Tallahatchie River and his murderers were acquitted despite Moses Wright providing an eyewitness testimony that the men on trial kidnapped Emmett Till.(4)Mamie Till-Mobley, the mother of Emmett Till, demonstrated her love for her son and her courage and strength in suffering in the days that followed as she brought the body of Emmett Till back to Chicago for burial and demanded an open casket funeral, which drew more than 50,000 attendees.(5)Mamie Till-Mobley further allowed a photograph to be taken of Emmett Till in his casket, which was shown throughout the world.(6)The original casket of Emmett Till stands on display at the National Museum of African American History and Culture as an enduring reminder of the racial violence that is a part of the history of the United States that the people of the United States must confront.(7)The heroic actions of Mamie Till-Mobley in the midst of evil, injustice, and grief became a catalyst for the civil rights movement and continued in the years to come as she worked for justice and honored the legacy of Emmett Till.(8)Mamie Till-Mobley went on to create the Emmett Till Players, which was a significant national cultural contribution as teenagers traveled throughout the country presenting Martin Luther King Jr. speeches in the name of Emmett Till.(9)Mamie Till-Mobley also served as chair and co-founder of the Emmett Till Justice Campaign, which had the dual mission of reopening the murder of Emmett Till for a reinvestigation and a passage into law of Federal legislation to ensure that other racially motivated murders during the civil rights era were investigated and, when possible, prosecuted.(10)The efforts of the Emmett Till Justice Campaign led to the successful joint investigation by the State of Mississippi, the Federal Bureau of Investigation, and the Department of Justice in 2004, the passage of the Emmett Till Unsolved Civil Rights Crime Act of 2007 (Public Law 110–344; 122 Stat. 3934), signed into law by President George W. Bush, and the Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016 (Public Law 114–325; 130 Stat. 1965), signed into law by President Barack Obama.(11)The people of the United States honor the legacy of Emmett Till and the incredible suffering and equally incredible courage, resilience, and efforts of Mamie Till-Mobley that led to the civil rights movement that began in the 1950s.3.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of Congress, of a gold medal of appropriate design in commemoration of Emmett Till and Mamie Till-Mobley.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Award of medal(1)In generalAfter the award of the gold medal referred to in subsection (a), the gold medal shall be given to the National Museum of African American History and Culture, where it shall be displayed as appropriate.(2)Sense of congressIt is the sense of Congress that the National Museum of African American History and Culture should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other locations and events associated with Emmett Till and Mamie Till-Mobley.4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.5.Status of medals(a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.